DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
CN 2019222535948

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the width of the inner wall of the widened wide section (6) is larger than that of inner wall of the standard wide section (5)” (claim 1), “the widened wide section (6) is disposed on the top of the syringe cylinder (1)” (claim 1), “the standard wide section (5) is provided with a fixing groove (7) for fixing close to the widened wide section (6)” (claim 1), “a compression spring (9) is provided between the inside of the spring sleeve (8) and the syringe rod (2)” (claim 1), “the sealing ring (3) is disposed on the bottom of the syringe cylinder (1)” (claim 1), and “wherein a rear cover (22) is engaged on the top of the syringe rod (2)” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The abstract of the disclosure is objected to because:
In line 2, “cylinder, rod, ring, and needle hub” should be changed to “a cylinder, a rod, a ring, and a needle hub”
In line 3, “the inner wall width of the widened section” should be changed to “an inner wall width of the widened wide section”
In line 3, “the widened section is” should be changed to “the widened wide section is”
In line 4, “the top” should be changed to “a top”
In line 4, “the standard section” should be changed to “the standard wide section”
In line 5, “the bottom thereof” should be changed to “a bottom of the rod”
In line 5, “the inner wall” should be changed to “an inner wall”
In line 6, “the lower” should be changed to “a lower part”
In line 7, “the convex reinforcement” should be changed to “a convex reinforcement”
In line 8, “the sealing ring and the sealing rubber” should be changed to “the ring and a sealing rubber”
In line 9, “The exhaust hole” should be changed to “An exhaust hole”
In lines 9-10, “the syringe needle” should be changed to “a syringe needle”
In line 10, “The engagement block” should be changed to “An engagement block”
In line 10, “the stability” should be changed to “stability”
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
	A Cross-Reference to Related Applications section is missing in which foreign priority to CN 2019222535948, filed 12/16/2019, is stated.
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  
	In regards to claim 1, lines 3-4, “the width of the inner wall” should be changed to “a width of an inner wall”.
	In regards to claim 1, line 4, “that of inner wall” should be changed to “a width of an inner wall”.

	In regards to claim 1, line 8, “the bottom” should be changed to “a bottom”.
	In regards to claim 1, line 8, “the inner wall” should be changed to “an inner wall”.
	In regards to claim 1, line 9, “the inside” should be changed to “an inside”.
	In regards to claim 1, line 10, “the lower part” should be changed to “a lower part”.
	In regards to claim 1, line 11, “the inside” should be changed to “an inside”.
	In regards to claim 1, line 12, “the outer wall” should be changed to “an outer wall”.
	In regards to claim 1, lines 12-13, “the top” should be changed to “a top”.
	In regards to claim 1, line 14, “the top of the spring rod” should be changed to “a top of the syringe rod”.
	In regards to claim 1, line 14, “the inner wall of the spring rod” should be changed to “an inner wall of the syringe rod”.
	In regards to claim 1, line 15, “the bottom” should be changed to “a bottom”.
	In regards to claim 1, line 16, “the bottom” should be changed to “a bottom”.
	In regards to claim 1, line 16, “the middle” should be changed to “a middle”.
	In regards to claim 1, line 20, “bottom to top” should be changed to “a bottom of the needle hub to a top of the needle hub”.
	In regards to claim 1, line 22, “the inside” should be changed to “an inside”.
	In regards to claim 3, lines 1-2, “the bottom” should be changed to “a bottom”.
	In regards to claim 3, line 2, “the top” should be changed to “a top”.
	In regards to claim 5, lines 1-2, “the inside” should be changed to “an inside”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 3-5 recite “the width of the inner wall of the widened wide section (6) is larger than that of inner wall of the standard wide section (5)”. Figure 1 instead shows the width of the inner wall of the standard wide section 5 is larger than that of inner wall of the widened wide section 6. Thus, it is unclear how “the width of the inner wall of the widened wide section (6) is larger than that of inner wall of the standard wide section (5)”. Claims 2-6 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, line 5 recites “the widened wide section (6) is disposed on the top of the syringe cylinder (1)”. Figure 1 instead shows the standard wide section 5 on the top of the syringe cylinder 1. Thus, it is unclear how “the widened wide section (6) is disposed on the top of the syringe cylinder (1)”. Claims 2-6 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 6-7 recites: the standard wide section (5) is provided with a fixing groove (7) “for fixing close to” the widened wide section (6). It is unclear which element 
	In regards to claim 1, lines 6-7 recite “the standard wide section (5) is provided with a fixing groove (7) for fixing close to the widened wide section (6)”. Figure 1 instead shows the widened wide section 6 is provided with a fixing groove 7. Thus, it is unclear how “the standard wide section (5) is provided with a fixing groove (7) for fixing close to the widened wide section (6)”. Claims 2-6 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 11-12 recite “a compression spring (9) is provided between the inside of the spring sleeve (8) and the syringe rod (2)”. Figure 2 instead shows a compression spring 9 provided between the outside of the spring sleeve 8 and the syringe rod 2. Thus, it is unclear how “a compression spring (9) is provided between the inside of the spring sleeve (8) and the syringe rod (2)”. Claims 2-6 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 15-16 recite “the sealing ring (3) is disposed on the bottom of the syringe cylinder (1)”. Figure 1 instead shows the sealing ring 3 disposed on the top of the syringe cylinder 1. Thus, it is unclear how “the sealing ring (3) is disposed on the bottom of the syringe cylinder (1)”. Claims 2-6 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 2, lines 1-2 recite: the engagement block (13) has “a quartering structure”. It is unclear what “a quartering structure” means.
	In regards to claim 4, lines 1-2 recite “wherein a 1rear cover (22) is engaged on the top of the syringe rod (2)”. Figure 1 instead shows a rear cover 22 engaged on the bottom of the syringe rod 2. Thus, it is unclear how “wherein a 1rear cover (22) is engaged on the top of the syringe rod (2)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2018/133812 – with citations from provided English translation), and further in view of Murray et al (US 5,190,526).
	In regards to claim 1, Huang teaches a novel composite safety self-destructing syringe (Figures 1-6), comprising a syringe cylinder (syringe 1), a syringe rod (injection rod 2), a sealing ring (sealing ring 3), and a needle hub (needle seat 4), wherein the syringe cylinder comprises a standard wide section (labeled in Figure 1 below) and a widened wide section (labeled in Figure 1 below); the widened wide section is disposed on the top of the syringe cylinder (Figure 1), and the standard wide section is provided with a fixing groove (second groove 13) for fixing close to the widened wide section; the syringe rod is movably connected in the syringe cylinder (Figures 1-4), and the bottom of the syringe rod is tightly mated with the inner wall of the syringe cylinder (Figures 1-4); the inside of the syringe rod is provided with a cavity (labeled in Figure 1 below), and a spring sleeve (spring sleeve 22) that can move upward relative to the syringe rod (Figures 3-4) is disposed at the lower part of the cavity (Figures 1-3); a compression spring (compression spring 24) is provided between the inside of the spring sleeve and the syringe rod; the top of the spring sleeve is provided with an engagement joint (card joint 222); a rubber sealing plug (rubber sealing plug 25) is engaged on the top of the spring rod (injection rod 2); the inner wall of the spring rod is provided with an engagement block (abutting portion 23) for 

    PNG
    media_image1.png
    987
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    487
    557
    media_image2.png
    Greyscale

	In regards to claim 2, in the modified syringe of Huang and Murray et al, Huang teaches wherein the engagement block has a quartering structure (abutting portion 23) and is arranged in a ring shape on the inner wall of the syringe rod (Figures 1-4).  
	In regards to claim 3, in the modified syringe of Huang and Murray et al, Huang teaches wherein the bottom of the sealing ring is provided with a concave surface (labeled in Figure 5 below) that mates with the top of the rubber sealing plug (Figures 2-4).  

    PNG
    media_image3.png
    491
    551
    media_image3.png
    Greyscale

	In regards to claim 4, in the modified syringe of Huang and Murray et al, Huang teaches wherein a 1rear cover (rear cover 26) is engaged on the top of the syringe rod (Figures 1-4).  
	In regards to claim 5, in the modified syringe of Huang and Murray et al, Huang teaches wherein the inside of the rubber sealing plug is provided with a latching groove (labeled in Figure 1 below) for latching the top of the syringe rod (Figures 1-3).  

    PNG
    media_image4.png
    852
    413
    media_image4.png
    Greyscale

	In regards to claim 6, Huang teaches wherein a buffer cavity (buffer cavity 41) is formed between the first step face and the sealing ring (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783